Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/552,896, the examiner acknowledges the applicant's submission of the amendment dated 6/1/2022.  Claims 1, 8 and 15 have been amended. Claims 1-20 are pending. 

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	Bates et al. (US 8,762,642) teaches a shared cache between two multiple nodes (fig. 7b and related text).
Muroyama et al. (US 2016/0210073) teaches “dentification information of data that has been evicted from the primary cache 11 more than a predetermined times, namely, identification information of data whose eviction frequency is over a predetermined threshold, is registered in the data management information 13b. Prefetch processing based on the eviction frequency is performed since data having a higher eviction frequency is more likely to be accessed by the host apparatus again at some time in the future. Eviction frequency management information 13c for managing the eviction frequencies is stored in a storage device of the storage control device 1. The eviction frequency management information 13c may be stored in the storage unit 13. The eviction frequency of data may represent the number of times that the data has been evicted from the secondary cache 12, instead of the number of times that the data has been evicted from the primary cache 11.” (par. 0039).

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-20 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 6/1/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “… receive a first read request for data stored at the non-volatile memory; program the data from the non-volatile memory to the first cache to store the data over a first time range; in response to receiving a second read request for the data and determining that the data was evicted from the first cache within a threshold time frame, program the data to the second cache to store the data over a second time range that is greater than the first time range; and transmit a notification to a secondary storage controller operatively coupled to the non-volatile memory and the second cache, the notification comprising information associated with the programming of the data to the second cache, wherein the second cache is external to the primary storage controller and the secondary storage controller and shared with the primary storage controller and the secondary storage controller.”
Independent claims 8 and 15 are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-7, 9-14 and 16-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



June 17, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135